DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites both “the up down direction” and “the up-down direction.” Examiner believes these to refer to the same direction, but clarification is required. 
Because claims 2-5, 12 and 13 depend from claim 1, they are also rejected on this basis. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida (2006/0187288) in view of Takeda (5,909,226).

 	Regarding claim 1, Nishida teaches an ink-jet printer, comprising: 
 	a tray (fig. 1, item 4) configured to support a sheet (fig. 1, item 5); 
 	a recording section (fig. 1, item 2) including a carriage (fig. 1, item 23) positioned above the tray in an up down direction and configured to move in a first direction (fig. 1, into page) orthogonal to the up-down direction (fig. 1, right/left on page) 
 	a reservoir (fig. 1, item 26) configured to store an ink ([0063]); 
a tube (fig. 8, item 262) connecting the reservoir and the recording section; 
 	a platen (fig. 1, item 35) located between the recording section and the tray in the up-down direction, and configured to support a first surface of the sheet that is conveyed, below the head, from the first side (fig. 1, side higher on page) toward a second side (fig. 1, side lower on page) in the front-rear direction; 
 	a first guide member (fig. 1, item 110) arranged at the first in the second direction and including a first curved surface (fig. 1, note curved surface of item 110) configured to guide the first surface of the sheet conveyed from the tray toward the platen (see fig. 1); 
 	a discharge section (fig. 1, item 78) configured to discharge the sheet having an image recorded by the recording section from the second side toward the first second second in the second direction (see fig. 1); 
 	a second guide member (fig. 1, item 60) arranged at the second side of the recording section in the second direction and having a second curved surface configured to guide the first surface of the sheet conveyed from the platen toward the discharge section (fig. 1, note branching mechanism has a curved surface to guide the sheet upward); and 
 	a loading section (fig. 1, item 8) configured to load the sheet discharged from the discharge section thereon, at least a part of the loading section being positioned above the recording section (see fig. 1), 
wherein the loading section includes an inclined portion at the second in the second direction (see fig. 1, note inclined portion of surface 8), the inclined portion being inclined upward toward the first recording section in the second direction (see fig. 1), and 
wherein the tube passes through a specified space positioned at the first in the second direction and is connected to the recording section (compare figs. 8, 9, 1).
Nishida does not teach wherein at least a part of the reservoir is located at a first a second direction orthogonal to the up-down direction and the first direction or wherein the reservoir and the tray are arranged side by side in the first direction and spaced apart from one another. Takeda teaches this (Takeda, see figs. 1, 5, Note that reservoir 16 can be positioned at any number of positions in the second direction and spaced apart from tray 3 in the first direction). It would have been obvious to one of ordinary skill in the art at the time of invention to position an ink reservoir as disclosed by Takeda instead of in the manner disclosed by Nishida because doing so would amount to a simple rearrangement of parts, which under MPEP 2144.04, is not patentable. That section states that such a rearrangement is not patentable unless the rearrangement modifies an operation of the device. Here, in both Nishida and Takeda, the reservoir serves the exact same purpose of containing liquid to be supplied to the recording portion by a tube, and no patentable modification of the operation of the device is affected. Further, as evidenced by the embodiments disclosed by Takeda, any number of modifications of the position of the reservoir relative to the other components in the printer would have been obvious variants.   	Regarding claim 2, Nishida in view of Takeda teaches the ink-jet printer according to claim 1, further comprising an encoder disk (Nishida, fig. 8, item 137) configured to measure rotation of a conveyance roller configured to convey the sheet, wherein the reservoir and the encoder disk are positioned at a side of an end in the sheet first direction of the platen (Nishida, see fig. 8). 	Regarding claim 3, Nishida in view of Takeda teaches the ink-jet printer according to claim 2, wherein the encoder disk is positioned between the platen and the reservoir in the first direction (Nishida, see fig. 8, Note that the encoder disk is positioned between the platen and at least a portion of the reservoir in the width direction). 	Regarding claim 4, Nishida in view of Takeda teaches the ink-jet printer according to claim 2, wherein the reservoir includes a connection section connected to the tube, and the connection section is positioned at a front side of the encoder disk (Nishida, see fig. 9, Note that such a connection section exists). 	Regarding claim 5, Nishida in view of Takeda teaches the ink-jet printer according to claim 4, wherein the connection section is provided in a surface facing inward in the first direction second side in the second direction of an upper end of the first curved surface (Nishida, see figs. 1, 8).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853